DEBT SUBORDINATION AGREEMENT

--------------------------------------------------------------------------------

DATE AND PARTIES. The date of this Debt Subordination Agreement (Agreement) is
January 2, 2008. The parties and their addresses are:

  BORROWER:


  WIDEPOINT CORPORATION
a Delaware Corporation
One Lincoln Centre
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, Illinois 60181


  WIDEPOINT IL, INC.
an Illinois Corporation
One Lincoln Centre
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, Illinois 60181


  WP NBIL, INC.
an Illinois Corporation
One Lincoln Centre
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, Illinois 60181


  CHESAPEAKE GOVERNMENT TECHNOLOGIES, INC.
a Delaware Corporation
One Lincoln Centre
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, Illinois 60181


  OPERATIONAL RESEARCH CONSULTANTS, INC.
a Virginia Corporation
11250 Waples Mills, South Tower
Suite 250
Fairfax, Virginia 22030


  ISYS, LLC
a Virginia Limited Liability Company
One Lincoln Center
18W140 Butterfield Road, Suite 1100
Oakbrook Terrace, Illinois 60181


  SUBORDINATING CREDITOR:


  JIN KANG
Address:_______________________________
________________________________________


  LENDER:


  CARDINAL BANK
8270 Greensboro Drive
Suite 500
McLean, Virginia 22102


1.     BORROWER. The Borrower owes debts, liabilities and obligations to both
Subordinating Creditor and Lender.

2.     SUBORDINATED DEBT. The Subordinated Debt will include the following: A
certain Installment Cash Promissory Note from WidePoint Corporation to Jin Kang
dated January 4, 2008 in the amount of $2,000,000.00; together with Earnout
payments specified under that certain Membership Interest Purchase Agreement
between WidePoint Corporation, iSYS, LLC and Jin Kang dated the 2nd day of
January, 2008.

3.     SENIOR DEBT. Borrower currently owes the following debts, liabilities and
obligations to Lender: Borrower has requested Lender to provide Borrower with
credit, described as follows. As of January 2, 2008, Borrower will owe Lender up
to an outstanding principal balance of $7,000,000.00. The Senior Loan Documents
permit or will permit multiple or future advances. The Senior Debt is all
current and future debts, liabilities and obligations that Borrower owes to
Lender, whether direct or indirect, absolute or contingent, secured or
unsecured, due or to become due, or created or acquired by assignment or
otherwise, and post-petition bankruptcy advances, with all interest, fees and
other amounts Borrower owes under the applicable loan or credit agreement or
instrument.

--------------------------------------------------------------------------------

WidePoint Corporation     Virginia Debt Subordination Agreement Initials  _____ 
VA/4HancockD00725200004266022122707Y -1996 Bankers Systems, Inc., St. Cloud, MN
C Page 1 

--------------------------------------------------------------------------------

4.     CONSIDERATION. Lender is willing to provide Borrower with the requested
credit only if Subordinating Creditor will subordinate the Subordinated Debt to
the Senior Debt. Subordinating Creditor will benefit from Lender extending
credit to Borrower. Subordinating Creditor acknowledges that each future
extension of credit by Lender to Borrower will be made in reliance on this
Agreement.

5.     SUBORDINATION. Until the Senior Debt is fully paid, Borrower will not pay
the Subordinated Debt or transfer or encumber the property securing the
Subordinated Debt, except as follows: After written confirmation by Lender that
Borrower has, as determined according to audited financial results for the
period ending December 31, 2008, complied with all financial covenants and
conditions required under a certain Commercial Loan Agreement between Borrower
and Lender dated January 2, 2008, Borrower may provide and Subordinating
Creditor may accept payment on the Subordinated Debt..

Subordinating Creditor waives the right to receive or enforce, any security for
the Subordinated Debt. Subordinating Creditor will be subrogated to Lender’s
right to receive payments on the Senior Debt to the extent Lender receives
payments on the Subordinated Debt. Subordinating Creditor may exercise this
right of subrogation only after the Senior Debt is fully paid.

6.     SECURITY INTEREST. To secure the payment and performance of the Senior
Debt, Subordinating Creditor transfers and assigns to Lender all of
Subordinating Creditor’s right, title and interest in and to, and grants Lender
a security interest in each instrument representing the Subordinated Debt and in
any real or personal property securing the Subordinated Debt. To fully perfect
this security interest, Subordinating Creditor will deliver to Lender each
instrument, endorsed to Lender, a properly executed financing statement and any
other instrument Lender considers necessary to attach and perfect Lender’s
security interest. For purposes of this section and any related agreements,
Lender is a creditor and Subordinating Creditor is a debtor as defined under the
Uniform Commercial Code. Lender may exercise Lender’s rights under this section
without first proceeding against Borrower or Subordinating Creditor.

7.     WARRANTY. Subordinating Creditor and Borrower warrant to Lender that the
Subordinated Debt is, or will be at time of acquisition, represented by an
instrument and held by Subordinating Creditor free and clear of any other
transfers, assignments, liens, encumbrances or subordinations. Subordinating
Creditor and Borrower warrant to Lender that each has the power and authority to
enter into this Agreement.

If Subordinating Creditor is not an individual, Subordinating Creditor warrants
that its board of directors or its board’s loan committee (or other governing
group) approved this Agreement, that the minutes or a written resolution reflect
this approval and that Subordinating Creditor will maintain this Agreement and
the minutes or resolution as a part of its official record.

8.     AGREEMENTS. Subordinating Creditor will not transfer, assign, encumber or
subordinate the Subordinated Debt, other than under this Agreement, without
Lender’s prior written consent. Subordinating Creditor will not convert any or
all of the Subordinated Debt to capital stock or other securities of Borrower.
Subordinating Creditor will not forgive, discharge or cancel the Subordinated
Debt. Subordinating Creditor and Borrower will not modify the Subordinated Debt
or any related agreement without Lender’s prior written consent. Subordinating
Creditor will not begin or join with any other creditors to put Borrower into
bankruptcy, reorganization or other insolvency proceeding. Subordinating
Creditor’s books and records will indicate that payments for the Subordinated
Debt are subordinate to Lender’s Senior Debt. Subordinating Creditor and
Borrower will not take or permit any action that is inconsistent with this
Agreement.

Borrower and Subordinating Creditor agree that this Agreement is solely for
Lender’s protection. This Agreement does not impose any additional duties on
Lender concerning the Borrower’s or Subordinating Creditor’s property, except
Lender will exercise reasonable care in the custody and preservation of this
property when it’s in Lender’s possession.

9.     INFORMATION. Subordinating Creditor will provide Lender with any
information Lender requests from time to time concerning the Subordinated Debt
or otherwise related to this Agreement. After Lender gives Subordinating
Creditor prior notice, Subordinating Creditor and Borrower will allow Lender to
inspect their records concerning the Subordinated Debt and to place the legend
on any instruments as this Agreement requires.

10.     LEGEND. Subordinating Creditor or Borrower will provide the following
legend, properly completed, on each instrument representing the Subordinated
Debt:

  The rights of the holder hereof are subordinate and inferior and subject to
the rights of Cardinal Bank (Lender) under a Debt Subordination Agreement among
Lender, Jin Kang (Subordinating Creditor) and WidePoint Corporation, Widepoint
IL, Inc., WP NBIL, Inc., Chesapeake Government Technologies, Inc., Operational
Research Consultants, Inc. and iSYS, LLC (Borrower), dated January 2, 2008.


11.     CROSS-DEFAULT. A default under this Agreement constitutes a default
under each agreement Borrower has with Lender.

--------------------------------------------------------------------------------

WidePoint Corporation     Virginia Debt Subordination Agreement Initials  _____ 
VA/4HancockD00725200004266022122707Y -1996 Bankers Systems, Inc., St. Cloud, MN
C Page 2 

--------------------------------------------------------------------------------

12.     SPECIFIC PERFORMANCE. Lender may demand specific performance of this
Agreement. Subordinating Creditor irrevocably waives any defense that may be
asserted to bar Lender’s remedy to specific performance, such as the adequacy of
a remedy at law.

13.     OTHER REMEDIES. If Subordinating Creditor receives any payment, other
than as provided in this Agreement, or enforces the Subordinated Debt or its
security, then Subordinating Creditor will hold any payment, security or
proceeds in trust for Lender. Subordinating Creditor will then promptly turn
over to Lender any payment, security or its proceeds in the form received and
properly endorsed to Lender. Lender may apply the payment, security or proceeds
as Lender considers appropriate to any debts, liabilities and obligations that
Borrower owes Lender. This Agreement is unaffected by Lender’s waiver,
forbearance or amendment of any of Borrower’s debts, liabilities and
obligation’s to Lender.

14.     BORROWER INSOLVENCY. At Lender’s request, Subordinating Creditor will do
the following when Borrower becomes subject to bankruptcy, insolvency
proceedings, or marshaling of assets and liabilities.

  A. Subordinating Creditor will collect and receive for Lender’s account, the
Subordinated Debt and any other payments or distributions concerning the
Subordinated Debt.


  B. Subordinating Creditor will file appropriate claims or proofs of claim for
the Subordinated Debt.


  C. Subordinating Creditor will execute and deliver to Lender any powers of
attorney, assignments or other instruments necessary for Lender’s enforcement of
any claims for the Subordinated Debt.


Lender may also take these same actions on its own behalf and any other action
as Lender considers appropriate for enforcing Lender’s rights, including voting
the Subordinated Debt, and will apply any payment or distribution received to
the Senior Debt.

15.     ATTORNEYS’ FEES. The prevailing party will be entitled to receive from
the losing party the prevailing party’s reasonable costs and expenses incurred
in any proceeding concerning this Agreement, including court costs and
attorneys’ fees.

16.     WAIVER OF NOTICE. Borrower and Subordinating Creditor waive all notices
from Lender relative to this Agreement, including its acceptance, notice of
Borrower’s default under any agreement with Lender, or of Lender’s extension of
credit to Borrower or other notices.

17.     SUCCESSORS. The duties and benefits of this Agreement will bind and
benefit the successors and assigns of Subordinating Creditor, Borrower and
Lender.

18.     TERM. After notifying Lender, Subordinating Creditor may end this
Agreement for any debts, liabilities and obligations Borrower owes to Lender
arising under future agreements. Otherwise, this Agreement will end only after
Borrower has fully paid and performed on all debts, liabilities and obligations
owed to Lender. For the purposes of this section, “future agreements” excludes
any debts, liabilities and obligations owed by Borrower to Lender that are
created under any commitments effective on this Agreement’s date. The
Subordinating Creditor’s death or dissolution or bankruptcy will not terminate
this Agreement.

19.     AMENDMENT, INTEGRATION AND SEVERABILITY. This Agreement may not be
amended or modified by oral agreement. No amendment or modification of this
Agreement is effective unless made in writing and executed by Subordinating
Creditor, Borrower and Lender. This Agreement is the complete and final
expression of the agreement. If any provision of this Agreement is
unenforceable, then the unenforceable provision will be severed and the
remaining provisions will still be enforceable.

20.     INTERPRETATION. Whenever used, the singular includes the plural and the
plural includes the singular. The section headings are for convenience only and
are not to be used to interpret or define the terms of the Agreement.

21.     WAIVER. By choosing any one or more remedies Lender does not give up
Lender’s right to use any other remedy. Lender does not waive a default if
Lender chooses not to use a remedy. By electing not to use any remedy, Lender
does not waive Lender’s right to later consider the event a default and to use
any remedies if the default continues or occurs again.

22.     APPLICABLE LAW. This Agreement is governed by the laws of Virginia, the
United States of America and to the extent required, by the laws of the
jurisdiction where the Property is located.




--------------------------------------------------------------------------------

WidePoint Corporation     Virginia Debt Subordination Agreement Initials  _____ 
VA/4HancockD00725200004266022122707Y -1996 Bankers Systems, Inc., St. Cloud, MN
C Page 3 

--------------------------------------------------------------------------------

SIGNATURES. By signing under seal, Borrower, Subordinating Creditor and Lender
agree to the terms contained in this Agreement. Borrower and Subordinating
Creditor also acknowledge receipt of a copy of this Agreement.

  BORROWER:


WidePoint Corporation

      By_________________________________ (Seal)         James T. McCubbin, Vice
President

  Widepoint IL, Inc.

      By_________________________________ (Seal)         James T. McCubbin, Vice
President

  WP NBIL, Inc.

      By_________________________________ (Seal)         James T. McCubbin, Vice
President

  Chesapeake Government Technologies, Inc.

      By_________________________________ (Seal)         James T. McCubbin, Vice
President

  Operational Research Consultants, Inc.

      By_________________________________ (Seal)         James T. McCubbin, Vice
President

  iSYS, LLC

      By_________________________________ (Seal)         James T. McCubbin, Vice
President


  SUBORDINATING CREDITOR:


  _______________________________________ (Seal)
Jin Kang
Individually


  LENDER:


  Cardinal Bank


      By_________________________________ (Seal)






--------------------------------------------------------------------------------

WidePoint Corporation     Virginia Debt Subordination Agreement Initials  _____ 
VA/4HancockD00725200004266022122707Y -1996 Bankers Systems, Inc., St. Cloud, MN
C Page 4 